Citation Nr: 1440789	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for bilateral myopia.  

4.  Entitlement to service connection for anemia.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to nonservice-connected pension benefits.  

7.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.  



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1993.  She also served as a reservist with the Pennsylvania Army National Guard between 1992 and 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.        

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a December 2013 letter to the Veteran, the RO informed the Veteran that her hearing had been scheduled for January 15, 2014.  The record indicates that she did not appear for the hearing.  The record indicates, however, that the Veteran was not adequately notified at her current address of the scheduled hearing.  

In the most recent communication of record from the Veteran - a May 2013 statement - the Veteran listed an address to which the RO mailed the August 2013 SSOC.  The December 2013 hearing notification letter was sent to an older address of record, however.  As such, the Board cannot conclude that the Veteran was notified of the hearing.  

Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran.  The Veteran should be notified at her most-recent address of record of the date and time of the hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

